DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments to the claims have overcome the previous 112 rejections and the previous 112 rejections have been withdrawn.
Applicant's arguments filed 10/27/2022 have been fully considered but they are not persuasive.
Applicant argues on pages 9-10 of the remarks that it would not have been obvious to combine Field and Wilhelm to arrive at the claimed colored material with an annular shape at least partially surrounding a hanger hole. Applicant argues that the colored material of Wilhelm is an elongate plate to provide additional reinforcement of the upper edge, and therefore states that there is no motivation to modify the rectangular plate of Wilhelm to have an annular shape. However, as set forth below, the combination of Field/Wilhelm utilizes the teachings of Wilhelm merely to add color to the existing eyelet of Field. As such, the shape of the plate of Wilhelm is not modified or brought into the combination of Field/Wilhelm and the below rejection is proper.
Applicant did not specifically argue the dependent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 11-15, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Field (US 4636412) in view of Wilhelm et al (EP 2628474).
Regarding Claim 1, Field discloses a flexible medical container (enema bag, Figs. 1 and 2; Col. 3 lines 43-48), comprising:
a substantially transparent bag (Col. 3 lines 49-60) including a cavity sized and configured to contain a medical substance (Col. 4 lines 20-24);
at least one port (10, Figs. 1 and 2) in fluid communication with the cavity (Col. 3 lines 61-64);
at least one hanger hole (opening of eyelet 22, Figs. 1 and 2) sized and shaped for suspending the flexible medical container (Figs. 1 and 2) from a hanger (Col. 4 lines 16-19), wherein the hanger hole is at least partially surrounded by a material (eyelet 22, Figs. 1 and 2) having an annular shape (the eyelet 22 has an annular shape, as seen in Figs. 1 and 2).
Field is silent whether the material surrounding the hanger hole is colored to provide visible contrast between the colored material and the hanger hole.
Wilhelm teaches a flexible medical container, thus being in the same field of endeavor, with a hanger hole (20.2, Fig. 1) that is at least partially surrounded by a colored material (handle plate 22, Fig. 1; ¶ [0012, 0026]) to provide visible contrast between the colored material (22, Fig. 1) and the hanger hole (20.2, Fig. 1; the colored plate next to the recess will provide a visible contrast). The color not only makes the hanger hole visually unmistakable but also serves as a means for identifying the material within the bag (¶ [0012]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the eyelet of Field to be colored to provide a visible contrast between the colored material and the hanger hole, as taught by Wilhelm. In addition to providing contrast between the colored material and the hanger hole, the color also serves as a means for identifying the material within the bag (as motivated by Wilhelm ¶ [0012, 0026]).
Regarding Claim 2, Field/Wilhelm discloses the claimed invention substantially as claimed as set forth above for Claim 1. Therefore, Field/Wilhelm teaches that the colored material (eyelet 22, Fig. 1 of Field that has been modified to be colored based on the motivation of Wilhelm) fully surrounds the hanger hole (opening of eyelet 22, Figs. 1 and 2).
Regarding Claim 3, Field further discloses the hanger hole (opening of eyelet 22, Figs. 1 and 2) is centrally located near an upper edge (top edge 4, Figs. 1 and 2) of the substantially transparent bag (Col. 3 lines 49-60).
Regarding Claim 4, Field further discloses the substantially transparent bag (Col. 3 lines 49-60) is configured to contain fluid for intravenous delivery to a patient (Col. 3 lines 39-42 indicates the invention can be used for other reservoirs for delivery of a composition to a patient and as such is fully capable of containing a fluid for intravenous delivery to a patient).
Regarding Claim 5, Field further discloses at least one digit hole (slots 20, Fig. 1) positioned adjacent to the hanger hole, wherein the digit hole (20, Fig. 1) is sized and shaped for receiving at least a portion of a user’s digit to carry the flexible medical container (Col. 4 lines 42-43).
Regarding Claim 6, Field further discloses the at least one digit hole (20, Fig. 1) has a diameter larger than the hanger hole (opening of eyelet 22, Figs. 1 and 2; Col. 4 lines 42-43).
Regarding Claim 7, Field/Wilhelm is silent whether the hanger hole has a diameter in the range of 0.3 inch to 0.4 inch.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Field/Wilhelm to have the hanger hole have a diameter in the range of 0.3 inch to 0.4 inch since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Field/Wilhelm would not operate differently with a hanger hole diameter in the range of 0.3 inch to 0.4 inch and since the device would function appropriately with the claimed hanger hole diameter. Further, applicant places no criticality on the range claimed, indicating simply that the hanger hole diameter “may” be within the claimed ranges (¶ [0028] of the published application).
Regarding Claim 8, Field further discloses the hanger hole (opening of eyelet 22, Figs. 1 and 2) has a circular shape (as seen in Fig. 1).
Regarding Claim 9, Field/Wilhelm discloses the claimed invention substantially as claimed as set forth above for Claim 1. Therefore, Field/Wilhelm teaches that the colored material (eyelet 22, Fig. 1 of Field that has been modified to be colored based on the motivation of Wilhelm) comprises a solid insert (the eyelet 22 of Field can be considered a solid insert).
Regarding Claim 11, Field/Wilhelm discloses the claimed invention substantially as claimed as set forth above for Claim 1. Therefore, Field/Wilhelm teaches that the colored material (eyelet 22, Fig. 1 of Field that has been modified to be colored based on the motivation of Wilhelm) comprises an annulus (as seen in Fig. 1 of Field, the eyelet is an annulus shape).
Field/Wilhelm is silent whether the colored material comprises an annulus with a radial thickness of at least 0.25 inch.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Field/Wilhelm to have an annulus with a radial thickness of at least 0.25 inch since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Field/Wilhelm would not operate differently with an annulus with a radial thickness of at least 0.25 inch and since the device would function appropriately with an annulus with a radial thickness of at least 0.25 inch. Further, applicant places no criticality on the range claimed, indicating simply that the radial thickness “may” be within the claimed ranges (¶ [0028] of published application).
Regarding Claim 12, Field discloses a flexible medical container (enema bag, Figs. 1 and 2; Col. 3 lines 43-48), comprising:
a bag (Col. 3 lines 49-60) including a cavity sized and configured to contain a medical substance (Col. 4 lines 20-24);
at least one port (10, Figs. 1 and 2) in fluid communication with the cavity (Col. 3 lines 61-64);
at least one hanger hole (opening of eyelet 22, Figs. 1 and 2) sized and shaped for suspending the flexible medical container (Figs. 1 and 2) from a hanger (Col. 4 lines 16-19), wherein the hanger hole is surrounded by a material (eyelet 22, Figs. 1 and 2) having an annular shape (the eyelet 22 has an annular shape, as seen in Figs. 1 and 2); and
two digit holes (slots 20, Fig. 1) adjacent to the hanger hole (opening of eyelet 22, Figs. 1 and 2), wherein each of the two digit holes (20, Fig. 1) is sized and shaped for inserting a user’s digit to carry the flexible medical container (Col. 4 lines 42-43).
Field is silent whether the material surrounding the hanger hole is a colored material.
Wilhelm teaches a flexible medical container, thus being in the same field of endeavor, with a hanger hole (20.2, Fig. 1) that is at least partially surrounded by a colored material (handle plate 22, Fig. 1; ¶ [0012, 0026]) to provide visible contrast between the colored material (22, Fig. 1) and the hanger hole (20.2, Fig. 1; the colored plate next to the recess will provide a visible contrast). The color not only makes the hanger hole visually unmistakable but also serves as a means for identifying the material within the bag (¶ [0012]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the eyelet of Field to be colored to provide a visible contrast between the colored material and the hanger hole, as taught by Wilhelm. In addition to providing contrast between the colored material and the hanger hole, the color also serves as a means for identifying the material within the bag (as motivated by Wilhelm ¶ [0012, 0026]).
Regarding Claim 13, Field further discloses the two digit holes (20, Fig. 1) comprise a first digit hole (left slot 20, Fig. 1) on a first lateral side of the hanger hole (opening of eyelet 22, Fig. 1) and a second digit hole (right slot 20, Fig. 1) on a second, opposite lateral side of the hanger hole (opening of eyelet 22, Fig. 1).
Regarding Claim 14, Field further discloses the bag (Figs. 1 and 2) has a width from a first lateral edge (left edge 3, Fig. 1) to a second lateral edge (right edge 5, Fig. 1), wherein the first digit hole (left slot 20, Fig. 1) is located a portion of the width away from the first lateral edge (3, Fig. 1) and the second digit hole (right slot 20, Fig. 1) is located a portion of the width away from the second lateral edge (5, Fig. 1).
Field is silent whether the first digit hole is located between 0.25 to 0.4 of the width from the first lateral edge and the second digit hole is located between 0.25 to 0.4 of the width from the second lateral edge.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Field/Wilhelm to have the digit holes be located between 0.25 to 0.4 of the width from their respective lateral edges since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Field/Wilhelm would not operate differently with the digit holes located between 0.25 and 0.4 of the width away from their respective lateral edges and since the holes would be capable of accepting a user’s digit regardless of location on the bag the device would function appropriately with the claimed digit hole distances. Further, applicant places no criticality on the range claimed, indicating simply that the distance between the lateral edges and the digit holes “may” be within the claimed ranges (¶ [0030] of published application).
Regarding Claim 15, Field/Wilhelm is silent whether each of the two digit holes has a diameter within the range of 0.58 inch to 0.8 inch.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Field/Wilhelm to have the diameter of each of the digit holes be within the range of 0.58 to 0.8 inch since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Field/Wilhelm would not operate differently with digit holes with a diameter within the range of 0.58 to 0.8 inch and since the device would function appropriately with digit holes with a diameter within the range of 0.58 to 0.8 inch. Further, applicant places no criticality on the range claimed, indicating simply that the digit hole diameters “may” be within the claimed ranges (¶ [0040] of published application).
Regarding Claim 17, Field discloses a method of fabricating a flexible medical container (enema bag, Figs. 1 and 2; Col. 3 lines 43-48), the method comprising:
sealing a first polymeric sheet to a second polymeric sheet along at least a portion of their peripheries to form a cavity for containing a medical fluid between the first polymeric sheet and the second polymeric sheet (Col. 3 lines 43-60);
forming at least one hanger hole (opening of eyelet 22, Figs. 1 and 2) through the first polymeric sheet and the second polymeric sheet, wherein the hanger hole (opening of eyelet 22, Figs. 1 and 2) is sized and shaped for suspending the flexible medical container from a hanger (Col. 4 lines 16-19);
applying a material (eyelet 22, Figs. 1 and 2) in an annular shape (the eyelet 22 has an annular shape as seen in Fig. 1) to at least partially surround the hanger hole (opening of eyelet 22, Figs. 1 and 2); and
forming at least one digit hole (slots 20, Fig. 1) adjacent to the hanger hole (opening of eyelet 22, Figs. 1 and 2), wherein the digit hole is sized and shaped for inserting a user’s digit to carry the flexible medical container (Col. 4 lines 42-43).
Field is silent whether the material with an annular shape is a colored material.
Wilhelm teaches a flexible medical container, thus being in the same field of endeavor, with a hanger hole (20.2, Fig. 1) that is at least partially surrounded by a colored material (handle plate 22, Fig. 1; ¶ [0012, 0026]) to provide visible contrast between the colored material (22, Fig. 1) and the hanger hole (20.2, Fig. 1; the colored plate next to the recess will provide a visible contrast). The color not only makes the hanger hole visually unmistakable but also serves as a means for identifying the material within the bag (¶ [0012]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the eyelet of Field to be colored to provide a visible contrast between the colored material and the hanger hole, as taught by Wilhelm. In addition to providing contrast between the colored material and the hanger hole, the color also serves as a means for identifying the material within the bag (as motivated by Wilhelm ¶ [0012, 0026]).
Regarding Claim 18, Field further discloses sealing the first polymeric sheet to the second polymeric sheet (Col. 3 lines 43-60) comprises sealing two substantially transparent polymeric sheets to each other (Col. 3 lines 49-60).
Regarding Claim 20, Field further discloses forming the at least one digit hole (20, Fig. 1) comprises forming two digit holes (20, Fig. 1).
Field/Wilhelm is silent whether each digit hole has a diameter in the range of 0.58 inch to 0.8 inch.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Field/Wilhelm to have the digit holes have a diameter in the range of 0.58 inch to 0.8 inch since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Field/Wilhelm would not operate differently with digit holes with a diameter in the range of 0.58 inch to 0.8 inch and since the device would function appropriately with the claimed digit hole diameter. Further, applicant places no criticality on the range claimed, indicating simply that the digit hole diameter “may” be within the claimed ranges (¶ [0028] of published application).
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Field (US 4636412) in view of Wilhelm et al (EP 2628474) further in view of Willis (US 5356398).
Regarding Claim 10, Field/Wilhelm is silent whether the colored material comprises an opaque colored material.
Willis teaches a medical bag, thus being in the same field of endeavor, with an opaque colored portion (16, Fig. 1) that provides an area for writing and other identification to be added to the bag and easily read (Col. 4 lines 12-18).
Therefore, it would have been obvious to modify the colored material of Field/Wilhelm to be opaque, as taught by Willis. Having the color be opaque improves the visibility of any writing or identification put onto the colored area (as motivated by Willis Col. 4 lines 12-18) compared to writing on the transparent portion of the bag itself.
Regarding Claim 19, Field/Wilhelm is silent whether applying the colored material to at least partially surround the hanger hole comprises printing the colored material on a surface of at least one of the first polymeric sheet or the second polymeric sheet.
Willis teaches a medical bag, thus being in the same field of endeavor, with an opaque colored portion (16, Fig. 1) that is printed on the bag (Col. 4 lines 12-18) that provides an area for writing and other identification to be added to the bag and easily read (Col. 4 lines 12-18).
Therefore, it would have been obvious to modify the colored material of Field/Wilhelm to be applied by printing, as taught by Willis. The printed area provides an area for writing and other identification to be added to the bag and easily read (Col. 4 lines 12-18), and printing is known in the art to be an easy method of applying colors to surfaces. Therefore, one of ordinary skill in the art would have found it obvious to apply the colored material to the eyelet of Field/Wilhelm via printing as it is an easy, well known method of applying colors.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA ARBLE/           Primary Examiner, Art Unit 3781